Casey, J.
Appeals (1) from an order of the Supreme Court (Rumsey, J.), entered September 4, 1996 in Cortland County, which granted defendant’s motion for summary judgment dismissing the complaint, and (2) from the judgment entered thereon.
While shopping at defendant’s market, plaintiff fell when she took paper towels from a high shelf and caught her left foot in the open end of a milk crate that had been left on the floor by a stocking clerk. Plaintiff commenced this action seeking damages for the injuries she allegedly sustained. Supreme Court granted defendant’s motion for summary judgment dismissing the complaint and plaintiff now appeals. We affirm.
The duty imposed on defendant to warn customers of danger*772ous or potentially dangerous conditions does not extend to conditions that are readily observable (see, Gransbury v K Mart Corp., 229 AD2d 891; Thornhill v Toys "R” Us NYTEX, 183 AD2d 1071,1072-1073). As the evidence indicates that the milk crate was readily apparent to anyone traversing the aisle, Supreme Court properly dismissed the complaint.
Cardona, P. J., Mikoll, Mercure and Crew III, JJ., concur. Ordered that the order and judgment are affirmed, with costs.